ITEMID: 001-79153
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF KLIMENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1967 and lives in the town of Taganrog.
5. On 10 July 2000 the Taganrog Town Court (“the Town Court”, Таганрогский городской суд) granted the applicant's claim for recovery of 42,900 Russian roubles (“RUR”) which he had lent to a private company and awarded him the interest of RUR 50,543. The applicant's action in respect of the second defendant, a private person, was rejected.
6. The judgment, in its part relating to the award of interests, was quashed by the Rostov Regional Court (“The Regional Court”, Ростовский областной суд) on appeal on 27 September 2000 and remitted at first instance.
7. On 14 March 2001 the Town Court rendered a new judgment in the applicant's favour. The court decided that the private company was to pay the applicant RUR 86,937.60 in respect of the accrued interest. In addition the court ruled that the co-defendant, a private person, was to be held vicariously liable for the debts of the private company to the applicant in the total amount of RUR 129,837.60.
8. The judgment was not appealed against and on 25 March 2001 it came into force.
9. On 6 June 2002 the Presidium of the Rostov Regional Court, acting upon the protest lodged by its President, quashed the judgments of 10 July 2000 and 14 March 2001 as well as the decision of 27 September 2000 and remitted the case at first instance. In particular, the court noted that the factual findings of the first-instance court had been erroneous and in breach of the relevant procedural rules.
10. By judgment of 10 November 2002 the Town Court freshly examined the case and granted the applicant's claims in full. The court ruled that the private company was to pay the applicant RUR 42,900 in respect of the principal debt and RUR 86,937.60 in respect of the accrued interest. The court also decided that the co-defendant, the private person, was to be held vicariously liable for the entirety of the debts of the private company to the applicant in the total amount of RUR 129,837.60.
11. The judgment of 10 November 2002 was upheld by the Rostov Regional Court on appeal on 6 February 2003.
12. It appears that the applicant was unsuccessful in a few sets of civil litigation against various third persons who had allegedly failed to re-pay their debts. He also tried unsuccessfully to prosecute these persons.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
